Motion Granted; Appeal Dismissed and Memorandum Opinion filed June 12,
2018.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-16-00995-CR


                        LEON HARRISON, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 230th District Court
                           Harris County, Texas
                       Trial Court Cause No. 635921


                 MEMORANDUM                     OPINION

      Appellant has signed and filed a written motion to withdraw his notice of
appeal. See Tex. R. App. P. 42.2. Because this court has not delivered an opinion,
we grant the motion and dismiss the appeal.

                                 PER CURIAM

Panel consists of Justices Boyce, Jamison, and Brown
Do Not Publish – Tex. R. App. P. 47.2(b)